KEVIN J. REDDINGTON © ATTORNEY AT LAW « 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 02301 + (508) 583-4280/(508) 580-6186

 

 

Case 1:20-mj-06383-MPK Document 113 Filed 08/27/20 Page 1 of 2
i

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Criminal No.
20-mj-06383-MPK-2

UNITED STATES OF AMERICA
VS.
KELVIN BARROS
ADDENDUM TO MEMORANDUM SEEKING RELEASE FROM PRETRIAL
DETENTION

Now comes the defendant, Kelvin Barros, in the above numbered cause and does add this
addenda to his brief submitted with Exhibits to this Court.

1.)The defendant notes that his investigation into the allegations and evidence submitted
by the government in its motion to seek pretrial detention is complete. The defendant asks that
this Court schedule a hearing to complete the detention hearing. As this Court is aware, the
defendant faces significant risk should he contract the COVID-19 virus due to his lung injuries
as was evidenced by medical records and a letter from his physician. In addition, the Wyatt
Detention facility has recently had COVID-19 and has been in intermittent lock down.

2.) The defendant wants to make it perfectly clear that the letter that was attached to
the defendant’s memorandum as an Exhibit was a letter that was written to the defendant’s
attorney and not to the Court, Attorney Reddington made a decision to attach the letter as an
exhibit as he beliéved that the letter showed the good faith of Mr. Barro, his focus on music and
his life and his clear and present intent to fight these charges, He is not a flight risk as is evident
not only by his refutation of the government allegations but his lack of defaults, voluntary

surrender and the’posting of significant surety.

a

 

 

 
KEVIN J. REDDINGTON © ATTORNEY AT LAW * 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 02301 * (508) 583-4280/(508) 580-6186

 

 

Case 1:20-mj-06383-MPK Document 113 Filed 08/27/20 Page 2 of 2

The defendant prays that this Court schedule a hearing and that he ben released to his

family pending trial.

; Kelvin Barros,
By his attorney

/sfKevin J, Reddington, Esq.

CERTIFICATE OF SERVICE

I, Kevin J. Reddington, Esq., Attorney for the Defendant, Kelvin Barros, hereby certify that I have forwarded a copy of
the within Addendum to Memorandum Seeking Release From Pretrial Detention, this date, via PACER to;

Michael J. Crowiey

Assistant U.S. Attorney

| Courthouse Way, Suite 9200
Boston, MA 02210

fs/Kevin J. Reddington, Esq.

Dated: August 27, 2026

 

 

 

 
